Citation Nr: 1541333	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-40 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in March 2012.

The Board remanded the claim in May 2014 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence establishes that the Veteran's current respiratory disability is not related to service, to include the episode of pneumonia therein.


CONCLUSION OF LAW

The criteria for service connection for the residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by letter dated in October 2008. 

Concerning the duty to assist, the record includes service treatment records (STRs), post service treatment records, VA examination reports, lay statements, and hearing testimony.  

The Board remanded the claim in May 2014 to obtain additional treatment records and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The agency of original jurisdiction has substantially complied with the May 2014 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran's STRs showed a diagnosis of pneumonia on March 18, 1963.  On March 22, 1963, a single X-ray of the frontal projection showed that the infiltrate seen on the initial film has almost completely cleared.  The only residual is some prominence and irregularity of the lung markings in that area.  This may persist    for considerable time.  A repeat chest X-ray on March 25, 1963 showed almost complete clearing of noted infiltrate.  Sinus X-rays were obtained and these were within normal limits.  The patient was discharged asymptomatic.  Pulmonary examination on separation examination in January 1964 was normal.  A photofluorographic chest film taken at that time was normal.  On the Report           of Medical History accompanying his separation examination, he checked "no"      to the questions regarding whether he ever had or currently had shortness of breath, pain or pressure in chest, and chronic cough.  His military occupational specialty was cook.  

In his application for pension received in March 1977, the Veteran mentioned          a back operation, but made no mention of pneumonia or chronic respiratory condition.  

A letter from a private physician, M.S.K., M.D., dated in January 2001 indicated that an August 2000 chest X-ray revealed parenchymal abnormalities consistent with pneumoconiosis.  "Pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).

The Veteran sought treatment with a private physician, D.B., M.D., in March 2003.  The Veteran presented for an evaluation for occupational lung disease.  He stated he has a daily cough with mucus production for the past 26 years.  He has had blood-streaked sputum on a daily basis for perhaps as long as 10 to 15 years.  He has never been prescribed any sort of medication.  He has noted the wheezing for the past 20 years.  He feels that it is progressive.  He notes dyspnea upon walking on level ground.  He walks daily for 30 minutes.  He cannot walk up two flights of stairs without stopping.  He had pneumonia in 1998 for which he was treated as an outpatient.  He was diagnosed with asbestosis three years ago.  The Veteran smoked approximately two packs of cigarettes a day for 20 years; he quit approximately 18 years ago.  

Physical examination noted that the Veteran's lungs were completely clear to auscultation and percussion without wheezing, egophony, bronchophony, or crackles.  The Veteran's chest wall was normal.  The chest X-ray demonstrated a few rounded opacities in the left upper lobe and right upper lobe as well as the left and right mid lung fields.  There were no significant differences after accounting for technique with the Veteran's last X-ray taken in August 2001.  There was no evidence of any pleural plaquing.  There also were some interstitial markings of an irregular nature in mid and lower lung zones.  The Veteran had a history of significant sand and silica exposure over a number of years with inadequate respiratory protection and has chest X-ray findings of pulmonary silicosis.  He has a history of wheezing.  There was no evidence of obstructive lung disease by pulmonary function test (PFT).  The    Veteran also had dyspnea on exertion probably related to deconditioning and   obesity, as the PFT falls within normal limits.

In January 2006, the Veteran requested service connection for the residuals of pneumonia.  The medical evidence of record shows that he has been diagnosed      and treated for chronic obstructive pulmonary disease (COPD) since 2006.

A November 2006 VA examination report diagnosed mild COPD.  There was no evidence of COPD on chest X-ray or PFT.  The examiner stated it was less likely as not that the Veteran had any residuals from the in-service pneumonia which would account for his current diagnosis of bronchial spasm.  

VA records note that the Veteran was diagnosed with chronic unspecified chronic bronchitis in January 2007.

At his hearing in March 2012, the Veteran testified that he is entitled to service connection for his COPD because his current respiratory condition started in service as evidenced by the episode of pneumonia in March 1963.  He also testified that he has had three bouts of pneumonia or walking pneumonia per year since separation from service in 1964.  

A VA examination was conducted in July 2014.  The Veteran's in-service episode of pneumonia was noted.  The Veteran reported using albuterol for the last 20 to 30 years.  He states his breathing worsened when working in aluminum production.  He has a remote tobacco history, 30 to 40 pack years, stopping at age 45, 25 years ago.  He reported dyspnea on exertion.  He uses an inhaler daily with partial relief.  He reports wheezing frequently.  A July 2014 chest X-ray was unremarkable      with age-appropriate skeletal changes.  The examiner stated that there was a low likelihood that pneumonia impacted the Veterans lung function, therefore, a PFT was not indicated at this time.

The examiner opined that the Veteran's claimed respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran had a 30 to 40 pack year history        of tobacco use, and a post-service history of exposure to aluminum from ore handling and smelting.  He had no known residual from pneumonia in service or following service, and he developed dyspnea on exertion later in life.  The examiner concluded that the Veteran's COPD is unrelated to service or the episode of acute pneumonia in service.  This opinion was provided following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is      the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

To the extent that the Veteran is offering his own opinion that his respiratory disability is related to active service, the Board notes that resolution of questions pertaining to the diagnosis and etiology of such disabilities is a complex medical matter that requires medical expertise.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on the matter, his opinions in that regard are not competent medical evidence. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are   in any way related to his current respiratory disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board concludes that the opinion of the July 2014 VA examiner is more probative on these points than the Veteran's lay assertions.    There is no competent opinion to the contrary.

In addition, the Board finds the testimony of the Veteran in 2012 that he has had two to three episodes of pneumonia per year since separation from service not to be credible.  The Board affords greater probative weight to the Veteran's statement made to the March 2003 private physician that he only had a post-service episode   of pneumonia in 1998, almost 34 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Moreover, the Board notes the Veteran made no mention of a chronic respiratory condition when filing a claim for pension in 1977.  He did not initiate a respiratory claim until 2006, almost 42 years after service.  

The preponderance of the competent, credible, and probative evidence is against a finding that the Veteran's current respiratory disability is related to service, to include the episode of pneumonia therein.  His post-service diagnosis of pneumoconiosis was attributed to the inhalation of particles while working in his post-service position producing aluminum.  Moreover, to the extent that a VA examiner indicated that       his current lung disorder is related to tobacco use, current law prohibits service connection for a disability on that basis.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2015).  For the reasons set forth above, the Board finds that service connection is not warranted for the residuals of pneumonia, and the appeal is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for residuals of pneumonia is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


